Case 1:19-cv-03684-LTB Document 2 Filed 12/27/19 USDC Colorado Page 1 of 2: i

|

 

AO 240 (Rev 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) U. S Fit ED i,
“Tote it T OF OUR T .
UNITED STATES DISTRICT COURT. COLOR ADD
for the EC 27 AN jo: 00
SEFREY ® cower)
Wind Cloud CLERK

 

Plaintiff/Petitioner

JAMES WILLIAMS
Defendant/Respondent

Civil Action No.

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury: . “I

1. If incarcerated. | am being held at: N/A a
If employed there, or have an account in the institution, I have attached to this document a statement certified by the

appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. [fnot incarcerated. If | am employed, my employer’s name and address are:
N/A

My gross pay or wages are: $ 0 | and my take-home pay or wages are: $ 0 per

(specify pay period) N/A

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes WNo
(b) Rent pdyments, interest, or dividends " 0 Yes AW No
(c) Pension, annuity, or life insurance payments O Yes WNo
(d) Disability, or worker’s compensation payments O Yes @No
(e) Gifts, or inheritances O Yes WNo x
(f) Any other sources O Yes No i’

If you answered “Yes” to any question above, describe below or on separate pages each source of money and ‘
state the amount that you received and what you expect to receive in the future.
Case 1:19-cv-03684-LTB Document 2 Filed 12/27/19° USDC Colorado Page 2 of 2 -

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepayg Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ 0.

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate ft
value): i

N/A

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of: the.monthly-expense):

 

~pmmtema

N/A.

I

 

. 7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

N/A | ‘

é

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable): ,

N/A '

*

ap gary

Declaration: | declare under penalty of perjury that the above information is true and understand that a false +
statement may result in a dismissal of my claims.

Date: 12/27/2019 rye) C loud)

 

Applicant's signature

Wind Cloud

 

Printed name {

wee pee te ee
